          Case 1:20-cv-03710-PAE Document 99 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GLENN A. PRATT,

                                       Plaintiff,                       20 Civ. 3710 (PAE)
                        -v-
                                                                               ORDER
 ATALIAN GLOBAL SERVICES INC., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received counsels’ joint letter notifying the Court that the parties were

unable to settle this case. Dkt. 98. The Court will permit counsel to pursue the proposed

motions for summary judgment, should counsel for both sides prefer to do so—as appears the

case—rather than proceeding directly to a bench trial. However, the Court reminds counsel that,

upon the Court’s review of the motions as filed, the Court may determine that resolving these

motions and then proceeding to a bench trial on the outstanding issue(s) is less efficient than

proceeding immediately to a bench trial, and on that basis may elect not to resolve the motions.

       The Court proposes the following schedule:

   1. The parties’ joint stipulated facts (“JSF”) are due September 13, 2021. (The Court’s law

       clerk will send counsel, as models, copies of helpful JSFs filed in connection with prior

       summary judgment motions.)

   2. Plaintiff’s brief in support of summary judgment is due September 27, 2021.

   3. Defendant’s brief in opposition to plaintiff’s motion, and in support of defendant’s

       motion for summary judgment, is due October 12, 2021.
         Case 1:20-cv-03710-PAE Document 99 Filed 08/23/21 Page 2 of 2




   4. Plaintiff’s reply brief in support of its motion for summary judgment, and in opposition to

       defendant’s motion for summary judgment, is due October 26, 2021.

   5. Defendant’s reply brief in support of its motion for summary judgment is due November

       5, 2021.

       In the event that the parties wish to negotiate alternative dates, the Court will be receptive

to a jointly proposed alternative schedule that maintains the same sequence of briefs, and

provides for the final brief to be due by November 12, 2021.

       SO ORDERED.


                                                              PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: August 23, 2021
       New York, New York




                                                 2
